Citation Nr: 1046827	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  07-33 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a left shoulder 
disability.

2. Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for an acquired 
psychiatric disability, to include generalized anxiety disorder, 
adjustment disorder and major depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from August 1974 to August 1979.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In November 2010, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.

At the November 2010 videoconference hearing, the Board received 
evidence from the appellant.  The Board notes that VA regulations 
require that pertinent evidence submitted by the appellant must 
be referred to the agency of original jurisdiction for review and 
preparation of a supplemental statement of the case (SSOC) unless 
this procedural right is waived in writing by the appellant or 
representative.  38 C.F.R. §§ 19.37, 20.1304 (2010).  In a 
written statement dated in November 2010, the appellant waived RO 
consideration of the evidence.  Additionally, the evidence was 
duplicative of evidence already in the claims folder.  Thus, the 
Board finds no prejudice to the appellant in proceeding to 
adjudicate this appeal.

The issue of entitlement to service connection for an acquired 
psychiatric disability, to include generalized anxiety disorder, 
adjustment disorder and major depressive disorder, is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  At the November 2010 hearing and in a November 2010 
statement, prior to the promulgation of a decision in the appeal, 
the appellant stated that he wished to withdraw his request to 
reopen a claim for entitlement to service connection for a left 
shoulder disability. 

2.  Entitlement to service connection for a nervous condition was 
denied in October 1981 and December 1981 rating decisions.  The 
appellant appealed the December 1981 rating decision and a June 
1982 statement of the case was issued, but the appellant did not 
file a substantive appeal.

3.  Entitlement to service connection for a panic disorder with 
agoraphobia (claimed as anxiety attacks), construed as a request 
to reopen a claim for entitlement to service connection for a 
nervous condition, was denied in an unappealed March 2004 rating 
decision.

4.  In June 2006, the RO received service treatment records that 
were not previously of record.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal, by the appellant, of the appeal 
to reopen a claim for entitlement to service connection for a 
left shoulder disability have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  New and material evidence has been received to reconsider the 
claim of entitlement to service connection for an acquired 
psychiatric disability.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(c) (as in effect prior to October 6, 2006); 
38 C.F.R. § 3.156(c) (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissal

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, in a statement submitted at the November 2010 Board 
hearing, the appellant stated that he wished to withdraw his 
appeal to reopen a claim for entitlement to service connection 
for a left shoulder disability.  See November 2010 statement; 
November 2010 Hearing Transcript (Tr.), at 2.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.

II. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty 
on VA to notify and assist Veterans in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).  As the decision below awards 
reconsideration of the previously finally denied issue of 
entitlement to service connection for a psychiatric disability, 
the benefit sought on appeal is granted to this extent, and no 
discussion as to whether VA's duties to notify and assist 
pursuant to the VCAA are met is warranted in this regard.  

III. New and Material Evidence

A claim for service connection for a nervous condition was denied 
by rating decisions dated in October 1981 and December 1981.  The 
appellant appealed the December 1981 rating decision in June 
1982, and a statement of the case was sent to the appellant in 
June 1982.  The appellant did not file a substantive appeal, and 
the December 1981 decision became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.300, 20.302 (2010).  The appellant 
filed a claim for entitlement to service connection for panic 
disorder with agoraphobia (claimed as anxiety attacks), which was 
construed by the RO as a request to reopen his claim for service 
connection for a nervous condition.  Entitlement to service 
connection for panic disorder with agoraphobia was denied in a 
March 2004 rating decision. The appellant did not appeal the 
decision and it became final.  The appellant filed the present 
claim for entitlement to service connection for a psychiatric 
disability in May 2006.  In June 2006, the RO received service 
treatment records that were not previously of record.

The Board notes that the medical evidence of record includes 
several psychiatric diagnoses for the appellant, to include 
generalized anxiety disorder, adjustment disorder and major 
depressive disorder.  See December 2008 VA treatment records.  
The Court has recently held that a claim for service connection 
for a psychiatric disability includes a claim for service 
connection for any and all psychiatric disabilities clinically 
indicated.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In general, a claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 C.F.R. § 3.156 (2010).  

Under 38 C.F.R. § 3.156(c)(1) (2010), if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated with 
the claims file when VA first decided the claim, VA will 
reconsider the claim.  The provision does not apply to records 
that VA could not have obtained when it decided the claim because 
the records did not exist or because the claimant failed to 
provide sufficient information for VA to identify and obtain the 
records from the respective service department, the Joint 
Services Records Research Center, or from any other official 
source.  38 C.F.R. § 3.156(c)(2).  The service treatment records 
received by the RO in June 2006 include information about the 
appellant's inpatient medical treatment at Portsmouth Naval 
Hospital from June 1975 to August 1975.  In an October 1981 
statement, received prior to the December 1981 rating decision, 
the appellant stated that he received treatment at the mental 
ward at Portsmouth Naval Hospital during service in 1974 or 1975.  
He requested that VA obtain the records.  A June 1975 service 
treatment record reflects that the appellant had an admission for 
psychiatric evaluation.  The service treatment records are 
directly relevant to the appellant's current claim for service 
connection for an acquired psychiatric disability, as they 
indicate the appellant was evaluated for possible symptoms of a 
psychiatric disability during service.   Additionally, VA could 
have obtained the records prior to the December 1981 rating 
decision because the appellant notified the VA of the records in 
the October 1981 statement.

During the pendency of this appeal, the provisions of 38 C.F.R. 
§ 3.156(c) were amended, effective October 6, 2006.  See 71 Fed. 
Reg. 52,455-52,457 (Sept. 6, 2006) (codified at 38 C.F.R. § 
3.156(c)).  If a law or regulation changes during the course of a 
claim or an appeal, the version more favorable to the veteran 
will apply, to the extent permitted by any stated effective date 
in the amendment in question. 38 U.S.C.A. § 5110(g).  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The appellant filed 
the claim in May 2006, and thus, the previous version of 
38 C.F.R. § 3.156(c) is also applicable to the appellant's claim. 

Where the new and material evidence consists of a supplemental 
report from the service department, received before or after the 
decision has become final, the former decision will be 
reconsidered by the adjudication agency of original jurisdiction.  
38 C.F.R. § 3.156(c) (2006).  This provision relates to official 
service department records which presumably have been misplaced 
and have not been located and forwarded to VA.  Id.  
Notwithstanding any other section in Part 3 of Title 38 of the 
C.F.R., at any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the claim, 
VA will reconsider the claim.  38 C.F.R. § 3.156(c) (2010).  
Since the older version of 38 C.F.R. § 3.156(c) is more favorable 
to the appellant, the Board will apply that version.  

The appellant's additional service treatment records received in 
June 2006 existed and had not been associated with the claims 
file when VA first decided the claim.  As the service treatment 
records are also relevant to the appellant's claim, the Board 
finds that this additional evidence falls into the exception 
created by 38 C.F.R. § 3.156(c) (2006).  Accordingly, the claim 
will be reconsidered and considered pending since the time of his 
original claim for service connection.  See 38 C.F.R. § 3.156; 
Vigil v. Peake, 22 Vet. App. 63 (2008).  


ORDER

1. The appeal as to whether new and material evidence has been 
received to reopen a claim for entitlement to service connection 
for a left shoulder disability is dismissed. 

2. As new and material evidence consisting of additional 
pertinent service treatment records have been received, the claim 
for entitlement to service connection for an acquired psychiatric 
disability may be reconsidered, and the appeal, to this extent, 
is granted.


REMAND

After reviewing the record, the Board finds that VA has not 
completed its duty to assist under the VCAA.  Specifically, there 
appear to be outstanding Social Security Records.  At the 
November 2010 hearing, the appellant stated that he was receiving 
Social Security benefits for his mental condition.  (See Tr. at 
p. 10).  There is no indication in the claims folder that the RO 
requested records from the Social Security Administration (SSA).  
Because the SSA records may be pertinent to the adjudication of 
the appellant's service connection claim, the Board finds that 
reasonable efforts should be made to obtain them.  See Murincsak 
v. Derwinski, 2 Vet. App. 363, 370-73 (1992) (noting that VA has 
a duty to obtain SSA records when they may be relevant).  

At the November 2010 hearing, the appellant stated that he 
received "a lot of Article Fifteens" in service after his 
release from the Portsmouth Naval Hospital.  (See Tr. at p. 8).  
The appellant's service personnel records have not been 
associated with the claims folder.  As the appellant indicated he 
received Article Fifteens, and his behavior in service may be 
relevant to his claim that he had a psychiatric disability in 
service, the service personnel records should be obtained.     

VA's duty to provide a medical examination is not triggered 
unless the record contains competent evidence of a current 
disability or symptoms of a current disability, evidence 
establishing that an event, injury, or disease occurred in 
service or a disease manifesting during an applicable presumptive 
period, and an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with service 
or a service-connected disability.  38 U.S.C.A. § 5103A; McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  As noted above, the 
service treatment records from the appellant's inpatient 
treatment at Portsmouth Naval Hospital from June 1975 to August 
1975 indicate that he was admitted for psychiatric evaluation and 
was treated for psychological symptoms.  The Board notes that a 
June 1975 service treatment record indicates the appellant did 
not have a psychiatric disability and a July 1975 service 
treatment record reflects that the appellant was diagnosed with 
acute situational reaction of adult life. However, the records 
indicate the appellant may have had psychological symptoms, 
including a June 1975 record, which reflects that the appellant 
reported that he had attempted suicide.  December 2008 VA 
treatment records indicate that the appellant has Axis I 
diagnoses of generalized anxiety disorder, adjustment disorder 
and major depressive disorder.   However, it does not appear from 
the record that he has been afforded a VA examination addressing 
the etiology of his current psychiatric disabilities.  See 
38 C.F.R. § 3.159(c)(4) (stating that a medical examination is 
necessary if the evidence of record does not contain sufficient 
competent medical evidence to decide the claim).  Thus, the 
appellant should be scheduled for a VA examination to determine 
whether the appellant has any current psychiatric disability that 
is related to service, to include consideration of the service 
treatment records from the appellant's inpatient treatment at 
Portsmouth Naval Hospital from June 1975 to August 1975.

Finally, the VA treatment records in the file only date to 
September 2009.  The appellant's complete VA treatment records 
from September 2009 to present may be useful in the adjudication 
of the appeal.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the appellant's VA treatment 
records from September 2009 to present.  If 
no records are available, the claims folder 
must indicate this fact.

2. Contact the Social Security Administration 
and obtain a copy of that agency's decision 
concerning the appellant's claim for 
disability benefits, including any medical 
records used to make the decision.  If the 
search for these records yields negative 
results, this fact should be clearly noted in 
the claims folder.  Also, provide the 
appellant with notice of any inability to 
obtain these records.

3. Obtain the appellant's service personnel 
records, to include any Articles 15s.  If the 
search for these records yields negative 
results, this fact should be clearly noted in 
the claims folder.  Also, provide the 
appellant with notice of any inability to 
obtain these records.

4. Following the completion of the above, 
schedule the appellant for a VA examination 
to determine whether it is at least as likely 
as not that he has an acquired psychiatric 
disability, to include generalized anxiety 
disorder, adjustment disorder and major 
depressive disorder, that is etiologically 
related to his military service, to include 
the symptoms reported in the Portsmouth Naval 
Hospital inpatient service treatment records 
from June 1975 to August 1975. 
 
The VA clinician is requested to provide a 
thorough rationale for any opinion provided. 
The clinician should review the claims folder 
and this fact should be noted in the 
accompanying medical report. 
 
It would be helpful if the examiner would use 
the following language, as may be 
appropriate: 'more likely than not' (meaning 
likelihood greater than 50%), 'at least as 
likely as not' (meaning likelihood of at 
least 50%), or 'less likely than not' or 
'unlikely' (meaning that there is a less than 
50% likelihood). 
 
The term 'at least as likely as not' does not 
mean 'within the realm of medical 
possibility.'  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it. 
 
If the clinician is unable to provide an 
opinion without resorting to speculation, the 
clinician should explain why a definitive 
opinion cannot be provided.

5. Thereafter, readjudicate the issue on 
appeal of entitlement to service connection 
for an acquired psychiatric disability, to 
include generalized anxiety disorder, 
adjustment disorder and major depressive 
disorder.  If the benefit sought is not 
granted, issue a supplemental statement of 
the case and afford the appellant an 
appropriate opportunity to respond.  The case 
should then be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an 
examination as requested, and without good cause, could adversely 
affect his claims, to include denial.  See 38 C.F.R. § 3.655 
(2010). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


